Citation Nr: 0409704	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  99-14 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for a stomach disorder, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from December 1983 to December 
1992.  He served in the Southwest Asia theater of operations 
during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 1999 decision of the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In August 2003, the Board remanded the veteran's 
appeal for further evidentiary development.  


FINDING OF FACT

A chronic stomach disorder was not shown in service, the veteran's 
currently diagnosed stomach disorders are not shown to be related 
to disease or injury while in military service, and the medical 
evidence of record does not show an undiagnosed illness manifested 
by stomach problems.


CONCLUSION OF LAW

A stomach disorder, to include as due to an undiagnosed illness, 
was not incurred in or aggravated by active military duty.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.317, 3.326 (2003). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002). Following the RO's 
determinations of the veteran's claim, VA issued regulations 
implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2003).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 U.S.C.A. 
§ 5102; 38 C.F.R. § 3.159(b)(2).  In this case, there is no issue 
as to providing an appropriate application form or completeness of 
the application.

Second, VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim, and of what 
part of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In this case, VA notified the claimant by 
letters dated in February 1999, December 2000, February 2002, and 
April 2003 that VA would obtain all relevant evidence in the 
custody of a Federal department or agency.  He was advised that it 
was his responsibility to either send medical treatment records 
from his private physician regarding treatment for his claimed 
disability, or to provide a properly executed release so that VA 
could request the records for him.  VA, in the February 2002 
letter, also specifically notified the veteran of the VCAA.  
Therefore, the Board finds that the duty to notify the veteran of 
the necessary evidence needed to substantiate his claim as well as 
whose duty it was to obtain that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence needed 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
In this case, the veteran's service department medical records are 
on file, and his VA treatment records have been associated with 
the claims file.  The record on appeal also shows that the 
claimant has provided authorizations, and his private medical 
records were obtained.  There is no indication that other Federal 
department or agency records exist that should be requested.  The 
veteran was asked to advise VA if there were any other information 
or evidence he considered relevant to his claim so that VA could 
help him by getting that evidence.  He was also advised what 
evidence VA had requested, and notified in the statement of the 
case and supplemental statements of the case what evidence had 
been received.  There is no indication that any pertinent evidence 
was not received.  In fact, in a November 2003 report of contact, 
the veteran specifically notified VA that, after reviewing the 
evidence listed in the October 2002 supplemental statement of the 
case, he had no other evidence to add to the claims file and he 
wanted his appeal to be forwarded to the Board.  Moreover, the 
claimant was notified of the need for a VA examination, and 
several were accorded him.  Therefore, the Board finds that the 
duty to notify the veteran of VA's inability to obtain records 
does not arise in this case.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  The Board also finds that VA's duty to assist has been 
fulfilled.

Finally, to the extent that VA may have failed to fulfill any duty 
to notify and assist the veteran, including because the VCAA 
notice was not provided in the order required by 38 U.S.C.A. § 
5103(a) because the appeal began before the enactment of the VCAA, 
the Board finds that error to be harmless.  Of course, an error is 
not harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Conway v. Principi, 353 F.3d 1369 (Fed.Cir. Jan. 7, 2004).  
In this case, however, because there is not a scintilla of 
evidence that any failure on the part of VA to further comply with 
the VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, require a 
repeat performance.  Miles v. M/V Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).

The Claim

The veteran argues that he suffers from a stomach disorder as a 
direct result of his military service or as a manifestation of an 
undiagnosed illness caused by his active military duty in the 
Southwest Asia theater of operations during the Persian Gulf War.  
It is also requested that the veteran be afforded the benefit of 
the doubt. 


The Facts

Service medical records dated in December 1985 show the veteran's 
complaints and/or treatment for cold like symptoms with associated 
loose stools and/or nausea.  A June 1987 treatment record shows 
the veteran's complaints and treatment for abdominal pain, 
vomiting, and diarrhea which a document entitled Master Problem 
List shows was diagnosed as gastroenteritis.  In October 1989, he 
was seen with complaints of vomiting.  No pertinent diagnosis was 
offered.

Service medical records, including examinations dated in September 
1983, October 1987, March 1989, June 1990, May 1991, February 
1992, and July 1992, were otherwise negative for complaints, 
diagnoses, or treatment for a stomach disorder.

At the veteran's first post-service VA examination, dated in 
November 1994, he complained of a diminished appetite and 
increased abdominal gas.  However, the VA examiner opined that the 
abdominal examination was normal and did not diagnosis a stomach 
disorder - the diminished appetite was opined to be consistent 
with chronic depression. 

In July 1997, the veteran apparently received a letter from the 
Office of the Secretary of Defense notifying him that his unit was 
near Khamisiyah, Iraq at the time when the United States Army 
demolished certain Iraqi weapons.

In February 1999, the RO received statements from veteran's friend 
and co-worker, his mother, and another relative in support of his 
claim.  The friend reported that, since his return from military 
service, the veteran had to take frequent restroom breaks.  His 
mother reported that the veteran, since his return from the 
Persian Gulf, suffered from stomach problems that did not seem 
normal and made frequent visits to the restroom.  His other 
relative reported that the veteran, since his return from the 
Persian Gulf, had uncontrollable digestive problems  

At the veteran's February 1999 chronic fatigue syndrome VA 
examination, he complained of diffuse irritable bowel syndrome 
with alternating diarrhea and constipation.  It was opined that 
the above complaint, along with a number of others, was consistent 
with both chronic depression and chronic fatigue syndrome.

At the March 1999 stomach VA examination, the veteran reported 
that while he was in Saudi Arabia during the Gulf War he developed 
abdominal discomfort as well as a feeling of abdominal distention 
and bloating after eating that had persisted since.  The veteran 
also complained of excessive flatulence that necessitated frequent 
bathroom trips.  This also caused a bloated feeling, particularly 
after eating, some vomiting (approximately three to four times 
this year), very occasional melena, and periods of diarrhea 
alternating with constipation.  He reported that these altered 
bowel habits were associated with abdominal discomfort and 
sometimes pain.  He also described occasional dysphagia.  The 
veteran also reported that his symptoms are made worse by dairy 
products.  Following, after an abdominal examination that was 
totally unremarkable, the examiner opined as follows:

1)  The patient describes features of lactose intolerance. 

2)  He also has typical irritable bowel syndrome which might have 
been precipitated by his psychiatrist psychologic problem.  It is 
expected that if his psychiatric problem is adequately treated and 
resolves, his irritable bowel syndrome should respond or improve 
subsequently.

The veteran testified at a personal hearing in September 1999.  At 
that time, he reported that he did not have a problem with his 
stomach prior to going to Saudi Arabia.  The veteran next reported 
that he first started experiencing problems with diarrhea and an 
inability to hold down food after taking pills from his chemical 
protection suit.  He also reported that he had problems at work 
because of his frequent need to use the bathroom.

Thereafter, the veteran appeared for a general VA examination in 
August 2002.  He complained of periodic bloating and excessive gas 
since returning from the Persian Gulf.  The examiner noted that 
recent colonoscopy and upper endoscopy studies were normal.  He 
was not on medication.  He also denied having nausea and weight 
loss.  Following an abdominal examination that was normal, the 
examiner diagnosed gastroesophageal reflux disease and an 
irritable bowel.

Thereafter, at the September 2002 Gulf War VA examination, the 
veteran complained of diarrhea, and flatulence that started while 
in the Persian Gulf.  In 1992, a problem with constipation began.  
The examiner then noted that February 1994 VA stool tests were 
negative, and a September 2000 VA barium enema was normal.  
Examination showed mildly diffuse tenderness in the abdomen with 
good bowel sounds.  The examiner did not diagnose a stomach 
disorder.

At the July 2003 digestive system VA examination, the veteran 
complained that, since Desert Storm, he had a significant 
alteration in bowel habits including diarrhea, constipation, and 
gas.  The veteran was unable to say how many times a day he had to 
move his bowels or say how many days he would go without moving 
his bowels.  He denied currently experiencing nausea, vomiting, 
cramping, abdominal pain, or weight loss.  The examiner noted that 
barium enema studies were essentially negative, and a privately 
performed colonoscopy was normal, apart from removal of a benign 
polyp.  After an abdominal examination that was normal, the 
examiner diagnosed nonspecific abdominal pain.  Thereafter, the 
examiner opined as follows:

Patient's symptoms are not specific and does not relate to the 
condition of irritable bowel syndrome or change in bowel habits, 
nor is it related to the Persian Gulf issues.  None of the 
symptoms that patient mentions related to his abdomen could 
coincide with any problem because patient's definition of 
constipation is not moving the bowels for three days and diarrhea 
is three or four loose movements a day.  Patient does not describe 
any of those symptoms, and they are not related to his post-
traumatic stress disorder or the Persian Gulf War symptoms.  
Patient essentially had a negative workup.

VA treatment records, dated from April 1999 to October 2003, were 
obtained by VA.  These records show the veteran's periodic 
complaints and/or treatment for cycles of diarrhea followed by 
constipation, beginning in March 2000, and show the veteran being 
diagnosed with chronic irregular bowel pattern, an irritable 
colon, and/or chronic irritable bowel syndrome.  

Medical records from the South Carolina Endoscopy Center, dated in 
March 2002, reported that, due to a change in bowel habits, the 
veteran underwent a colonoscopy with a polypectomy.  The diagnosis 
was change in bowel habits and a benign polyp.

The Laws & Regulations

In general, service connection may be granted for a disability 
resulting from disease or injury incurred or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Section 1117 to Title 38, United States Code authorizes VA to 
compensate any Persian Gulf veteran suffering from a chronic 
disability resulting from an undiagnosed illness, or combination 
of undiagnosed illnesses, which became manifest either during 
active duty in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asia theater 
of operations during the Persian Gulf War.  In establishing the 
presumptive period, the Secretary was to review any credible 
scientific or medical evidence, the historical treatment afforded 
other diseases for which service connection is presumed, and other 
pertinent circumstances regarding the experience of Persian Gulf 
veterans.

Title 38, Code of Federal Regulations, Section 3.317, defines 
qualifying Gulf War service, establishes the presumptive period 
for service connection, and denotes a broad but non-exclusive list 
of signs or symptoms which may be representative of undiagnosed 
illnesses for which compensation may be paid.  

The law currently defines a qualifying chronic disability as that 
which results from an undiagnosed illness, a medically unexplained 
chronic multi-symptom illness that is defined by a cluster of 
signs or symptoms (such as chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome), or any diagnosed illness that VA 
determines in regulations warrants a presumption of service 
connection.  38 U.S.C.A. § 1117.  This statute also provides that 
signs or symptoms that may be manifestations of an undiagnosed 
illness or a chronic multi-symptom illness include 
gastrointestinal signs or symptoms and abnormal weight loss.  

VA regulations provide that for a disability to be presumed to 
have been incurred in service, the disability must have become 
manifest either during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than December 
31, 2006; and by history, physical examination, and laboratory 
tests cannot be attributed to any known clinical diagnosis.  38 
C.F.R. § 3.317.

For purposes of 38 C.F.R. § 3.317, "objective indications of 
chronic disability" include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  This regulation also provides that disabilities 
that have existed for 6 months or more and disabilities that show 
intermittent episodes of improvement and worsening over a 6-month 
period will be considered chronic.  The 6-month period of 
chronicity will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of the 
disability first became manifest.

Compensation shall not be paid under 38 C.F.R. § 3.317, however, 
if there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf War; 
or if there is affirmative evidence that an undiagnosed illness 
was caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty in 
the Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or if there is affirmative 
evidence that the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  Id.  

Lastly, in deciding whether the veteran has a current disability, 
it is the responsibility of the Board to weigh the evidence and 
decide where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  Schoolman 
v. West, 12 Vet. App. 307, 310-11 (1999).  That responsibility is 
particularly onerous where medical opinions diverge.  At the same 
time, the Board is mindful that it cannot make its own independent 
medical determinations and that there must be plausible reasons 
for favoring one medical opinion over another.  Evans v. West, 12 
Vet. App. 22, 30 (1999).

Persian Gulf Veteran Status

As an initial matter, the Board notes that the veteran's DD 214 
reflects that he was awarded the Southwest Asia Service Medal and 
the Kuwait Liberation Medal.  Based on this evidence, and for 
purposes of analysis under 38 U.S.C.A. § 1117 and 38 C.F.R. § 
3.317, the Board finds that the veteran is a "Persian Gulf 
veteran."

The Analysis

After reviewing the evidence of record, the Board finds that 
service connection for a stomach disorder is not warranted.  There 
is no medical evidence that the veteran had a chronic stomach 
disorder in service.  Although the veteran was seen for 
gastrointestinal problems on three widely separated occasions 
before deploying to the Gulf, his July 1992 service discharge 
examination reported no abnormality.  Most importantly, there is 
no medical or other competent evidence relating the veteran's 
currently complained of stomach disorders (i.e., cycles of 
diarrhea followed by constipation diagnosed as irregular bowel 
pattern, an irritable colon, and irritable bowel syndrome) to 
active military service.  Indeed, the July 2003 VA examiner 
specifically stated that the veteran's complaints of stomach 
problems are not related to service nor are they a manifestation 
of a current disability.

In reaching this decision the Board notes that service connection 
may also be granted under the provisions of 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317 for undiagnosed chronic conditions linked to a 
veteran's participation in the Persian Gulf War.  One prerequisite 
for the awarding of service connection under this law is the 
presentation of sufficient and competent proof that that the 
veteran has manifested one or more signs or symptoms of an illness 
which by history, physical examination, and laboratory tests, 
cannot be attributed to a known clinical diagnosis and that the 
chronic disability is the result of the undiagnosed illness.  38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317.

While VA and private treatment records as well as several VA 
examination reports show the veteran's complaints and/or treatment 
for cycles of diarrhea diagnosed as chronic irregular bowel 
pattern, an irritable colon, chronic irritable bowel syndrome, 
lactose intolerance, and/or gastroesophageal reflux disease; and 
while VA treatment records sometimes characterized the irregular 
bowel pattern and irritable bowel syndrome as "chronic," all 
complaints have been attributed to a known disease process (i.e., 
irritable colon, chronic irritable bowel syndrome, lactose 
intolerance, and/or gastroesophageal reflux disease).  The March 
1999 and July 2003 VA examinations, which were held for the 
express purpose of determining whether the veteran had a current 
chronic stomach disorder and, if so, whether it was related to 
military service, found that a chronic stomach disorder was not 
shown by either his medical history nor on current examination.  
The July 2003 VA examiner also opined that none of the veteran's 
stomach complaints were related to military service.  As there is 
no evidence of a chronic disability that is the result of an 
undiagnosed illness, service connection under 38 U.S.C.A. § 1117 
is not warranted. 

In reaching the above conclusions the Board has considered the 
veteran's September 1999 personal hearing testimony as well as 
statements presented to VA.  While the veteran, his 
representative, and his lay witnesses are arguably competent to 
present evidence concerning the occurrence of an injury, they are 
not competent evidence to establish the etiology of a current 
disease.  Medical diagnosis and causation involve questions that 
are beyond the range of common experience and common knowledge, 
and require the special knowledge and experience of a trained 
physician or osteopath.  As such, these lay individuals are not 
competent to offer an opinion linking any in-service complaints to 
any current disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

As such, there is no competent evidence on file linking the 
veteran's current complaints of a stomach disorder to service or 
to any incident therein.  Accordingly, service connection for this 
disorder is not warranted.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).

In reaching this decision the Board considered the doctrine of 
reasonable doubt; however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for a stomach disorder is denied.



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



